Title: From George Washington to Colonel Theodorick Bland, 22 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Dear Sir
    Head Quarters [Fredericksburg, N.Y.]22d Novemr 1778. 8 OClock A.m.
  
Yours of last evening reached me at day break this morning. The Continental troops will march from hence in an hour and will have orders to proceed untill they meet the troops of the Convention. I have directed two hundred Men to advance quickly before the rest. You will therefore put the first division in motion as soon as possible after this reaches you. They may march the distance between sharon and the place where they will meet the advanced party of the Continental troops even without an Escort. tho’ I hope some of the Militia will, from Colo. Meades letter be prevailed upon to come as far as Mabbits.
Altho’ none of the Officers are to be permitted upon any terms to go into New York yet if they incline to write you may inform them that their letters shall be forwarded. I am Dear Sir Yr most obt Servt

  Go: Washington

